 8:19-cr-00237-RFR-MDN Doc # 132 Filed: 06/14/21 Page 1 of 1 - Page ID # 227




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                   Plaintiff,              )                8:19CR237
                                           )
      vs.                                  )
                                           )
RODNEY RANDOLPH,                           )                  ORDER
NICOLE PETERSON,                           )
JOSIAH NEGLEY,                             )

                   Defendants.


      This matter is before the court on the defendant Josiah Negley’s unopposed
Motion to Continue Trial [131]. Counsel needs additional time to conduct plea
negotiations. Counsel for the co-defendants have no objection to the continuance. For
good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [131] is granted, as follows:

      1.     The jury trial, for all defendants, now set for June 28, 2021, is continued
             to August 16, 2021.

      2.     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends
             of justice will be served by granting this continuance and outweigh the
             interests of the public and the defendants in a speedy trial. Any additional
             time arising as a result of the granting of this motion, that is, the time
             between today’s date and August 16, 2021 shall be deemed excludable
             time in any computation of time under the requirement of the Speedy Trial
             Act. Failure to grant a continuance would deny counsel the reasonable time
             necessary for effective preparation, taking into account the exercise of due
             diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

      DATED: June 14, 2021.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
